Order filed October 13, 2022.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00728-CV



 IN RE BOBCAT OF HOUSTON, A DIVISION OF BERRY COMPANIES,
                       INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              269th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-69076

                                    ORDER

      On Tuesday, October 11, 2022, relator Bobcat of Houston, a Division of
Berry Companies, Inc. filed a petition for writ of mandamus in this Court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this Court to compel the Honorable Cory Don Sepolio, presiding judge
of the 269th District Court of Harris County, to do the following: vacate the trial
court’s February 18, 2022 order finding “substantial likelihood of success” of the
real parties in interest’s claim for exemplary damages; vacate the trial court’s
September 23, 2022 order compelling production of net worth evidence; reverse
the trial court’s order denying relator’s motion to strike the improper evidence
submitted by the real parties in interest in support of their motion to compel; and
deny the real parties in interest’s request for “net worth” discovery against relator.

      Relator also has filed a motion for temporary relief. See Tex. R. App. P.
52.8(b), 52.10. Relator requests this Court to stay the trial court’s order of
September 23, 2022 requiring production of net worth evidence by October 14,
2022 pending this Court’s consideration of the merits of relator’s petition.

      It appears from the facts stated in the petition and motion that relator’s
request for mandamus relief requires further consideration and that relator will be
prejudiced unless immediate temporary relief is granted. We therefore grant
relator’s motion for temporary relief and issue the following order:

      We order the trial court’s September 23, 2022 order requiring production of
net worth evidence by October 14, 2022 stayed until a final decision by this Court
on relator’s petition for writ of mandamus, or until further order of this court.

      In addition, the Court requests the real parties in interest, to file a response to
the petition for writ of mandamus on or before October 24, 2022. See Tex. R. App.
P. 52.4.


                                        PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.



                                           2